Name: Commission Implementing Regulation (EU) NoÃ 872/2013 of 9Ã September 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Salame Brianza (PDO)]
 Type: Implementing Regulation
 Subject Matter: animal product;  foodstuff;  production;  marketing;  agricultural structures and production;  consumption;  Europe
 Date Published: nan

 12.9.2013 EN Official Journal of the European Union L 243/10 COMMISSION IMPLEMENTING REGULATION (EU) No 872/2013 of 9 September 2013 approving a minor amendment to the specification for a name entered in the register of protected designations of origin and protected geographical indications [Salame Brianza (PDO)] THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 53(2)(2) thereof, Whereas: (1) In accordance with the first subparagraph of Article 53(1) of Regulation (EU) No 1151/2012, the Commission has examined Italys application for the approval of amendments to the specification for the protected designation of origin Salame Brianza registered under Commission Regulation (EC) No 1107/96 (2), (2) The purpose of the application is to amend the specification by specifying the production method, labelling, and adjustments to the rules in force, in particular with regard to monitoring, (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor within the meaning of the third subparagraph of Article 53(2) of Regulation (EU) No 1151/2012, the Commission may approve it without following the procedure set out in Articles 50 to 52 of the Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Salame Brianza is hereby amended in accordance with Annex I to this Regulation. Article 2 Annex II to this Regulation contains the consolidated Single Document setting out the main points of the specification. Article 3 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 148, 21.6.1996, p. 1. ANNEX I The specification for the protected designation of origin Salame Brianza is amended as follows:  Method of production In Article 4 on the method of production for the PDO Salame Brianza, the second paragraph on grinding has been amended. The current specification states that salami weighing up to 300g must be ground with a meat grinder fitted with plates with 4-4.5 mm holes (fine mincing), and that salami weighing over 300 g must be ground with a meat grinder fitted with plates with 7-8 mm holes (coarse mincing), thus linking the coarseness of Salame Brianza to its weight. There is actually no correlation between the weight and coarseness of the salami. This link has therefore been removed from the amended version of the specification, leaving only the criteria for the dimensions of the holes in the meat grinder. In Article 5 on ageing, the table showing the minimum ageing periods for the PDO Salame Brianza has been updated on the basis of the three factors below. First, the unit of time for ageing has been changed from weeks in the current specification to days in the new version, giving a clearer and more precise indication of the time required. Secondly, given the marketing methods set out in Article 8 of the current specification, clearly-defined minimum ageing periods have also been added to the new version for salami that is vacuum-packed, or packaged in a modified atmosphere or in microporous plastic film, as these ageing periods are different from those for unpackaged salami. In the new table, the ageing periods for small salami (in this case, up to 55 mm in diameter) are slightly longer for packaged salami than for salami sold loose, since once the salami is packaged it can no longer dry naturally. Thirdly, the range of sizes in which Salame Brianza can be marketed has been increased, with the addition of wider diameters not previously available due to the limits imposed by the size of the existing casings on the market. Given that the ageing period for Salame Brianza, which also includes drying, varies according to the diameter of the salami, it goes without saying that the increased range of diameters set out in this specification entails more varied and longer ageing periods.  Labelling The logo for the PDO Salame Brianza has been added to the specification itself in Article 8, whereas it was previously included as an annex and was never described nor used. The current PDO logo has therefore been added to Article 8 along with its colour specifications.  Monitoring  Adjustments to the rules Article 7 on monitoring has been updated, since it assigned powers to the PDO protection body that were illegal under Articles 10 and 11 of Regulation (EC) No 510/2006 of the Council (1), which state that monitoring must be the responsibility of an impartial third party. Finally, the acronym DOC, used in Italy before Regulation (EEC) No 2081/92 of the Council (2) was adopted, has been replaced in paragraphs 1 and 3 of Articles 1 and 8 with DOP [PDO] in accordance with Community legislation. (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 208, 24.7.1992, p. 1. ANNEX II CONSOLIDATED SINGLE DOCUMENT Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1) SALAME BRIANZA EC No: IT-PDO-0217-0326-21.02.2008 PGI ( ) PDO ( X ) 1. Name Salame Brianza 2. Member State or Third Country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2. Meat products (cooked, salted, smoked, etc.) 3.2. Description of product to which the name in (1) applies At its release for consumption, the PDO product Salame Brianza has a cylindrical shape and solid consistency, with no springiness. When cut, it is firm and homogenous, with fat globules free from rancidness; the slices have no visible gristle and are a uniform ruby-red colour. The aroma is subtle and distinctive, and the flavour is very mild and subtle and never sour. In addition, when it is released for consumption Salame Brianza PDO has the following chemical and physico-chemical characteristics:  total protein content: min. 23 %  collagen/protein ratio: max. 0,1  water/protein ratio: max. 2  fat/protein ratio: max. 1,5  pH: at least 5,3. In microbiological terms, the product has a mesophilic microbe content of > 1 Ã  107 colony-forming units per gram, with lactobacillus and coccus bacteria most prevalent. 3.3. Raw materials (for processed products only) Salame Brianza PDO is made from pork meat: shoulder of pork boned and trimmed using a suitable technique; scrap cuttings; and ground ham, pancetta and/or throats without soft fat, to which salt and crushed and/or ground pepper is added. The following products may also be used: wine, sugar and/or dextrose and/or fructose and/or lactose, starter cultures, sodium and/or potassium nitrate (maximum quantity: 195 parts per million), sodium and/or potassium nitrite (maximum quantity: 95 parts per million), ascorbic acid and its sodium salt, and a very small amount of garlic. 3.4. Feed (for products of animal origin only) Detailed rules on the use and composition of the animals diet must be respected. Pigs are fed in two stages, and their feed mainly consists of cereal products from the macro-area defined in point 4. By-products from cheese-making (whey, curds and buttermilk) are supplied by dairies located within the defined geographical area. 3.5. Specific steps in production that must take place in the defined geographical area The production of Salame Brianza PDO (cleaning, grinding, mixing of ingredients, filling into casings, drying, ageing) must take place within the traditional production area located in the Brianza region, as defined in point 4. 3.6. Specific rules concerning slicing, grating, packaging, etc. Salame Brianza PDO must be cut into slices or portions and packaged within the production area defined in point 4, under the supervision of the authorised monitoring body, in order to guarantee the products quality. Salame Brianza is sensitive to external influences, in particular to light and to oxidation from exposure to the air and to heat. Preparing Salame Brianza for slicing of necessity requires the casing to be removed, and the edible part of the product is therefore directly exposed to the air. Exposing the product to external influences under non-controlled conditions alters the organoleptic characteristics of Salame Brianza. In order to preserve the products original characteristics, Salame Brianza must therefore be sliced and packaged immediately after the ageing period and on the production site itself. 3.7. Specific rules concerning labelling Salame Brianza may be marketed loose, vacuum-packed or packaged in a modified atmosphere, in whole salami or in portions or slices. The name of the protected designation of origin Salame Brianza must appear on the label in clear and indelible letters, fully distinguishable from any other wording, and must be followed immediately by the term Denominazione di Origine Protetta [Protected Designation of Origin]. The above name and term must both be written in Italian. The acronym DOP [PDO] may also appear elsewhere on the label, in the same visual field. If a product is destined for international markets, the wording Protected Designation of Origin may be given in the language of the destination country. These details cannot be separated from the PDO logo. Any other description not expressly allowed is prohibited. However, the use of names, trade names and private brands is permitted, provided that they have no laudatory purport and are not such as to mislead the consumer; the names of the pig farms from which the product originates may also be used, provided that the raw material comes exclusively from these farms. If the logo is directly printed on the producers label, the number of labels, checked by the authorised monitoring body, must match the amount of raw material destined for production of Salame Brianza. 4. Concise definition of the geographical area Pig farms producing meat for Salame Brianza must be located within the following regions: Lombardy, Emilia-Romagna and Piedmont (the PDO concerned benefits from the derogation granted by Article 2(3) of Regulation (EC) No 510/2006). The production area for Salame Brianza PDO is located in the Brianza region, bordered to the north by the Ghisallo foothills, to the south by the Villoresi canal, to the east by the deep course of the Adda river, and to the west by the Comasina trunk road (including a 2km outer ring). 5. Link with the geographical area 5.1. Specificity of the geographical area The geographical macro-zone in which pig farms providing meat for Salame Brianza are located has a highly uniform landscape, especially in the wholly flat area of the Po Valley, which is criss-crossed by rivers and canals and is rich in plant life, with meadows and maize in particular. The climate is characterised by fairly harsh autumns and winters that are very damp and foggy, with mild and rainy springs, and fairly hot summers where short rain showers are quite common and often come in intense bursts. Within this macro-zone, the production micro-zone for Salame Brianza PDO is in the Brianza region itself, and offers fertile plains alternating with sun-bathed hills, sheltered by a vast mountain range to the north, which filters the air currents and weather systems, creating various atmospheric phenomena such as air-filtering, warm down-slope winds, cold winds (when the currents blow from the north instead of from the west), and fog. 5.2. Specificity of the product Salame Brianza has unmistakable characteristics. When cut, the slice is homogenous, ruby-red in colour, and has a firm and compact texture. Its aroma is subtle and distinctive, and the flavour is mild and never sour. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for PDO) or a specific quality, the reputation or other characteristic of the product (for PGI) The requisite features of Salame Brianza PDO depend on environmental conditions and on natural and human factors. In particular, the properties of the raw material are peculiar to the geographical macro-zone identified in point 4, while the production of Salame Brianza is founded on the conditions of the micro-zone described in the same point. The characteristics and natural resources of the macro-zone have in fact enabled the considerable expansion of agriculture and livestock farming, shaping the economic activities in the area today, with a major maize-growing industry and numerous feed manufacturers transforming cereal crops into feed for the huge number of pig and cattle farms in the zone. Although the macro-zone has always been an ideal source for the raw materials needed for pig-rearing (maize and whey), it is equally true that the geography and morphology of the Brianza region have been key factors in enabling the development of typical products such as Salame Brianza. The alpine range that forms the north-west border of the Brianza area actually brings special climatic conditions to the whole Piedmont region: air currents and weather systems are filtered by the vast mountain ranges, creating various atmospheric phenomena such as air-filtering, warm down-slope winds, cold winds (when the currents blow from the north instead of from the west), and fog. All this naturally produces the ideal conditions for ageing Salame Brianza, as the fermentation that begins during ageing is due to the array of microbial flora found in the places used for processing and ageing the product, and the microbial flora is itself determined by the environmental characteristics of the zone (temperature, humidity, etc.). Reference to publication of the specification [Article 5(7) of Regulation (EC) No 510/2006] The Ministry launched the national objection procedure with the publication of the proposal for amending the Salame Brianza protected designation of origin in Official Gazette of the Italian Republic No 8 of 10 January 2008. The full text of the product specification for Salame Brianza PDO can be found:  on the following website: http://www.politicheagricole.it/flex/cm/pages/ServeBLOB.php/L/IT/IDPagina/3335 or  by going directly to the home page of the Ministry of Agricultural, Food and Forestry Policy (www.politicheagricole.it) and clicking on QualitÃ e sicurezza (at the top right of the screen), and then on Disciplinari di Produzione allesame dellUE. (1) Replaced by Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs.